OPINION OF THE COURT
Per Curiam.
The respondent was admitted to practice by this court on October 14, 1964.
In this proceeding to discipline the respondent for professional misconduct, the petitioner moves to confirm the report of the Special Referee and the respondent submits an “affirmation in partial opposition”. The Special Referee found the respondent guilty of converting escrow moneys amounting to $5,600 to his own use and benefit and failing to pay a fuel oil bill, as instructed by his clients, out of the proceeds of the escrow deposit, and failing to deliver to his clients a closing statement summarizing and accounting for the transfer of funds involved in the underlying real estate transaction, although requested by his clients to do so.
After reviewing all of the evidence, we are in full agreement with the findings of the Special Referee. The respondent is guilty of the professional misconduct set forth above. The petitioner’s motion to confirm the Special Referee’s report is granted.
In determining an appropriate measure of discipline to be imposed with respect to the charges of which the respondent has been found guilty, we are mindful of the fact that by letter dated January 12, 1983, the Grievance Committee for the Tenth Judicial District issued a letter of admonition to the respondent for his actions in failing to maintain proper escrow accounts and for failing to cooperate with a legitimate investigation of the Grievance Committee.
Accordingly, the respondent should be, and hereby is, disbarred and the clerk of the court is directed to strike his name from the roll of attorneys and counselors-at-law forthwith.
Mollen, P. J., Mangano, Gibbons, Thompson and Bracken, JJ., concur.